Title: To Thomas Jefferson from Edmund Bacon, 22 August 1824
From: Bacon, Edmund
To: Jefferson, Thomas


Deare Sir.
August 22nd 1824—
I am thankfull to kind providence for the blesing of haveing it in my Power to send to you once more a few lines my deare sir. it is with unexpresable sorrow I have to inform you that in the fore part of this Instant it was the will of God to take from me my dearly beloved companion leaving our three sons and myself to grieve under the awfull circumstance of haveing lost an affectionate mother a Glorious wife and excellent mistress my deare sir this is a trial on my feelings  that reaches my very hart. but the will of God must be done and it is my application to almighty god in an humble maner for a potion of fortitude to encounter with a trial of this kind I am now sir some what Gratified with my sons I thank my god that I can say I have three as well conditioned sons as ever I knew. they are all my little comfort in my times of distress. I am just geting about from a severe attack of a billious fever with which my deare wife expired With respect of this worldly necessaries of life I can say sir with candour I am highly blessed. I have a valueable stock of the different kinds. a wonderfull crop the wost acre of my corn is as good as the best I ever saw in Your estate I have 130 acres in corn besides a good crop of oats and wheat. as for vigetables we have a bundance besides an apple and peach orcherd bending with fine fruit. the farm on which I live is large and very furtile but now sir I have to state the deficulties. the one most objectionable with myself is we cannot injoy good helth the fever rage is powerfully through out all the western fertile parts of states it is so powerfull and so much to be feared by myself that I am geting of a notion to retreat back to the montains of virginia for without helth the whole world to me would be of no valueI have my deare sir to ask the favour of you to speak with your Grandson Capt. Th J Randolph and I no he will bestow to me any favour in his power on the subjic of the prices of a common farming soil in Albemarle or in any of the counties on the neare waters of James River. say from Albemarle to 20 miles above Lynchburgh. if I could procure a tract of land that would produce good graine in the above section of country I would of choice return. I have never parted with my money have it in my house and am not disposed to purchase in the western part of the world if I can Obtain a good situation in virginia.this application my deare sir is one that I ought not to trouble you with knowing your advance age but I have no relations now left in Albemarle and can only rely on those of my very best friends my long acquaintance with you and Mr Randolph is so perfectly and confidently fixed that what ever information I may recieve from you both I no I can rely on we heare from Charlottesville very frequently. I see every now & then a news paper from that place but  in this case I rather have such intelligence as I can safely rely on your compliance as spedily as convenient will be never forgotten. if I could lease a farm of good quality on living terms it would be much my choice or any other situation which I am capable of managing perhaps some sort of business connected with the University might be a tempory station untill I could make further arrangements. I could bring two good waggons and teams with mebe pleased to present to Mrs Randolph and all the family my sincere respects and you sir be please to accept of my very best and sincerest reguard during life.E: Bacon